SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

607
KA 13-01432
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                                MEMORANDUM AND ORDER

KENNETH S. VIRGES, DEFENDANT-APPELLANT.


ANTHONY J. LANA, BUFFALO, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael L.
D’Amico, J.), rendered July 10, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree and criminal possession of marihuana in the fifth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed and the matter is remitted to Erie County Court
for proceedings pursuant to CPL 460.50 (5).

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]) and criminal possession of
marihuana in the fifth degree (§ 221.10 [2]). County Court properly
denied defendant’s motion to suppress the evidence seized from his
person and vehicle. The police officer had an “objective, credible
reason” for approaching defendant’s parked vehicle and requesting
information based on a tip provided by an anonymous informant, who
reported that a man was sitting in a gray car smoking marihuana at a
certain address (People v Ocasio, 85 NY2d 982, 985; see People v
Boler, 106 AD3d 1119, 1121). Defendant’s vehicle matched that
description and was parked at that address. When the police officer
smelled marihuana, he had probable cause to search defendant and the
vehicle for contraband (see People v Robinson, 103 AD3d 421, 421-422,
lv denied 20 NY3d 1103; People v Contant, 90 AD3d 779, 780, lv
denied 18 NY3d 956; People v Black, 59 AD3d 1050, 1051, lv denied 12
NY3d 851; see generally Arizona v Gant, 556 US 332, 351; People v
Blasich, 73 NY2d 673, 678).



Entered: June 20, 2014                             Frances E. Cafarell
                                                   Clerk of the Court